Case 1:20-cr-00109-JGK Document 47 Filed 10/15/20 Page 1of1
Case 1:20-cr-00109-JGK Document 46 Filed 10/14/20 Page 1 of 1

   

GREGORY MORVILLO

PLLC (646) 831-1531
GMi@MorvilloPLLC.com
www.MorvilloPLLC,.cam

VILL

 

 

October 14, 2020
USDC SDNY

 

DOCUMENT
VIA ECF ELECTRONICALLY FILED
poc#

 

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Marvin Gamoneda
20-cr-109 (JGK)

Dear Judge Koeltl:

The undersigned represents Marvin Gamoneda, pursuant to the Criminal Justice Act, in
the above captioned matter.

Pre-trial motions are currently due on October 23, the same day the Court has scheduled a
hearing regarding a letter from Mr. Gamoneda regarding counsel, We respectfully request that
the Court adjourn that date for Mr. Gamoneda pending the outcome of the October 23 hearing.
AUSA Chan advises the government has no objection to this request.

Thank you for your consideration in this matter. | am, of course, available to provide
more information at the Court’s convenience.

 

Respectfully,
APPLICATION GRANTED
SO ORDERED MORVILLO PLLC
So a (stho
Jonn G. Moet, LES.Dd. BY: /s/

 

Gregory Morvillo

www.MorvilloPLLC.com

 
